Citation Nr: 1625913	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a right leg disorder, including residuals of a right lateral malleolus closed fracture.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to an evaluation in excess of 10 percent for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the case in February 2015 to reschedule the Veteran for a Board hearing.  The requested videoconference hearing was held before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.  See February 2009 VA examination report (Veteran reported receiving government disability for cervical fusion and hepatitis).

Regarding the neck disorder claim, the February 2009 VA examiner determined that the diagnosed degenerative arthritis of the cervical spine was not caused by or a result of the Veteran's service.  In so finding, the examiner stated that the Veteran had surgery on the cervical spine 27 years after discharge from the military without explaining the significance of that fact.  In addition, the Veteran and his representative have since contended that his current neck problems could be due to an in-service head injury; he has submitted a copy of a July 1971 service treatment record showing that he received treatment for a laceration to the back of the head.  See, e.g., February 2014 representative written statement.  Based on the foregoing, an additional VA medical opinion is needed.

Regarding the hepatitis C claim, the Veteran was most recently provided a VA examination in February 2009.  Thereafter, the Veteran and his representative have essentially alleged that this disability had increased in severity since that time.  See, e.g., February 2014 representative written statement and October 2015 Bd. Hrg. Tr. (Veteran testifying to various symptomatology suggesting evidence of possible worsening).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing and given the Veteran's limited treatment for his hepatitis C, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

In addition, the AOJ should secure the Veteran's service personnel records while the case is on remand, as they may be relevant to the service connection claims.

Finally, the Board notes that additional evidence has been received that was not previously considered by the RO, including additional non-VA medical evidence submitted by the Veteran in March 2015.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of this evidence.  As such, the case must be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  The request for these records should include a search for any line-of-duty (LOD) determination that may have been made as a result of the December 1971 jeep injury that resulted in the right lateral malleolus closed fracture.  See, e.g., December 1971 clinical record cover sheet (noting LOD determination pending investigation).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right leg, neck, and hepatitis C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any records from the Ann Arbor, Saginaw, and Detroit VA Medical Centers dated from November 2008 to the present.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hepatitis C.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's hepatitis C under the rating criteria, including any sequelae such as cirrhosis or malignancy of the liver.  In particular, the examiner should indicate whether there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.

He or she should also state the total duration of any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) over the past 12 months.

It should be noted that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the February 2009 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current neck disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the February 2009 VA examination report.

The Veteran and his representative have contended that his current neck problems could be due to an in-service head injury or from twisting his neck while changing a tire in service.  See, e.g., February 2009 VA examination report; February 2014 representative written statement; October 2015 Bd. Hrg. Tr. at 15-16, 22.  His service treatment records show that he received treatment for a laceration to the back of the head in July 1971.
The post-service evidence shows that the Veteran has reported problems and received treatment for his neck.  See, e.g., VA treatment records from June 1987; November 1988 neurosurgery admission note and operative report; October 1989 VA treatment record.  The Veteran more recently submitted non-VA treatment records dating back to the 1970s, which relate to both his neck (cervical spine) and thoracolumbar spine, including a June 1978 radiology report.  See 2015 VBMS entries.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current neck disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the reported injuries therein.

The examiner should also discuss medically known or theoretical causes of any current neck disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing another VA examination or obtaining a VA medical opinion if needed for the right leg claim.  See February 2009 and November 2012 VA examination reports.

7.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the September 2013 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




